Citation Nr: 1032589	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-40 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1955.

This matter comes before the Board of Veteran's Appeals 
("Board") on appeal from an October 2008 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Sioux Falls, South Dakota, which denied the Veteran's 
application to reopen the previously-denied issue of entitlement 
to service connection for bilateral hearing loss.   

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an unappealed rating action dated in March 1999, the RO 
confirmed a prior denial of service connection for bilateral 
hearing loss because the record continued to fail to show 
competent evidence of an association between the Veteran's 
hearing loss and his active duty.  

2.  Evidence received since the March 1999 rating decision is 
either cumulative or redundant, and, when considered with 
previous evidence of record, does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim for service 
connection for bilateral hearing loss and, thus, does not raise a 
reasonable possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that continued a prior denial 
of service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2009).  

2.  New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral hearing loss 
is not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

A.	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, that the Secretary of VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in August 
2008.  The RO informed the Veteran of the types of evidence 
needed in order to substantiate his claim for service connection 
and of the division of responsibility between the Veteran and VA 
for obtaining the required evidence.  The letter also notified 
the Veteran of how VA determines the disability rating and 
effective date elements of a claim pursuant to Dingess.  
Additionally, the letter notified the Veteran of the criteria 
pertaining to what constitutes new and material evidence, as well 
as the fact that his claim for service connection for hearing 
loss had been previously denied due to a lack of competent 
evidence of an association between his hearing pathology and his 
active duty.  

B.	Duty to Assist

The Board notes that it is satisfied that VA has complied with 
the VCAA duty to assist regulations by aiding the Veteran in 
obtaining evidence and that all reasonable efforts to develop the 
record have been made.  The claims folder contains that Veteran's 
post-service private and VA treatment records, as well as a VA 
audiology examination report dated December 2009.  

With regard to the Veteran's service treatment records, the Board 
notes that a review of the record reveals that the Veteran 
initially applied for service connection for bilateral hearing 
loss in February 1993.  At that time, he was notified by a March 
1993 letter that the RO had obtained his service separation 
examination, as well as sick and morning reports, but that the 
remainder of his service treatment records had been destroyed by 
a fire several years earlier.  The RO specifically informed him 
that, while his service separation examination had been reviewed 
and considered, because it showed that his hearing at separation 
had been normal, his claim of entitlement to service connection 
had been denied.  

Under such circumstances (where, as here, service treatment 
records are not available), the Court has held that VA has a 
heightened obligation to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule, which states 
that when there is an approximate balance in the evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service medical 
records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); 
Cuevas, supra.  In addition, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

In this case, the Veteran was advised in the August 2008 letter 
that, although VA would make an attempt to obtain relevant 
records on his behalf, it was ultimately his responsibility to 
insure that all requested records not in the possession of a 
Federal department or agency were received by VA.  As the Board 
finds that all procedures to obtain the service medical records 
were correctly followed and exhausted, any further attempts to 
locate these records would be futile.  

With regard to the VA audiological examination conducted in 
December 2009, the Board notes that the Court has held that, 
where the appellant argued that the Board was obligated to reopen 
his claim because the RO had arranged for an examination which 
turned out to be inadequate, the Board was not obligated to 
reopen a claim merely because the RO had reopened the claim and 
undertook additional development, such as obtaining a new 
examination or opinion.  Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  

Similarly, in this case, although the RO arranged for the Veteran 
to undergo a VA examination and obtained an opinion regarding the 
etiology of his bilateral hearing loss, the Board is not 
obligated to reopen the claim solely as a consequence of that 
development having been conducted.  Moreover, the Court in 
Woehlaert further held that the adequacy of any such examination 
or opinion is moot if the Board determines that new and material 
evidence has not been presented, although the Board must 
certainly consider the results of such an examination or opinion 
as it would any evidence of record.  Thus, to the extent that the 
examination in this case is inadequate insofar as it addresses 
the Veteran's bilateral hearing loss claim, any such inadequacy 
is moot, as the Board has determined that new and material 
evidence had not been received to reopen the claim.  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim. 

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously stated, the Veteran's service medical records 
cannot be located.  Because these records, if they exist, remain 
absent from the file, the Board's analysis has been undertaken in 
accordance with the heightened obligation set forth in Cuevas and 
O'Hare.  It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Service connection may be established for a disability resulting 
from personal injury suffered, or disease contracted, in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one (1) year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Here, by the unappealed rating decision dated March 1999, the RO 
continued a prior denial of the issue of entitlement to service 
connection for bilateral hearing loss based on a finding that the 
Veteran's hearing was normal upon administration of a whispered 
voice test during his service separation examination in October 
1955.  Although a VA audiology report dated in February 1999 
revealed a finding of mild to moderate sensorineural hearing 
loss, the claims folder continued to contain no competent 
evidence of an association between this disorder and the 
Veteran's service.  

Thereafter, in April 1999, the RO notified the Veteran of the 
March 1999 decision.  The Veteran, however, failed to initiate an 
appeal of the March 1999 continued denial of his claim for 
service connection for bilateral hearing loss.  As such, the 
March 1999 rating decision is final.  See 38 U.S.C.A. § 7104.  
Accordingly, the decision is not subject to revision except on 
the receipt of new and material evidence.  38 U.S.C.A. § 5108, 
7105; 38 C.F.R. § 3.156.  

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that, in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992). 

In August 2008 in the present appeal, the Veteran applied to have 
his previously-denied claim of entitlement to service connection 
for bilateral hearing loss reopened.  Thereafter, in an October 
2008 rating decision, the RO determined that new and material 
evidence had not been received sufficient to reopen the Veteran's 
previously-denied claim.  

A review of the claims folder shows that the new evidence 
received since the March 1999 rating decision consists of 
additional VA treatment records, a private audiology evaluation 
report dated June 2009, a December 2009 VA audiology examination 
report, and the Veteran's statements in support of his claim.  

The VA treatment records show that the Veteran was seen and 
examined for problems with his bilateral hearing and was 
subsequently fitted with hearing aids bilaterally.  However, 
these reports fail to associate the Veteran's current bilateral 
hearing loss to any incident of active duty service, including 
his reports of acoustic trauma.  

The June 2009 private audiology report revealed that the Veteran 
was diagnosed with a moderate sloping to severe hearing loss 
bilaterally and noted that he would most likely benefit from 
amplification.  Although the report included a notation that the 
Veteran had a history of noise exposure in the military, the 
document failed to include a medical opinion specifically 
associating the Veteran's bilateral hearing loss with any 
in-service acoustic trauma.

In the December 2009 VA audiology examination report, the 
examiner noted that the Veteran had reported that he had been 
exposed to acoustic trauma during service while working with 
noisy heavy equipment while in the Corps of Engineers.  She 
further noted that the Veteran had reported having been exposed 
to occupational and recreational noise exposure following service 
without the benefit of hearing protection, including working for 
a paper printer for approximately 50 years.  Upon clinical 
examination at the December 2009 VA evaluation, audiological 
puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
35
65
80
85
LEFT
35
40
90
100
100

The examiner noted that the word recognition score was 56 percent 
for the right ear, and 48 percent for the left ear.  In addition, 
the examiner diagnosed moderately-severe sensorineural hearing 
loss of the Veteran's right ear and a severe sensorineural 
hearing loss of his left ear.  However, the VA examiner concluded 
that the Veteran's hearing loss and progression of loss over the 
past 15 years were consistent with a presbycusic-type (age-
related) hearing loss with overlay of phonemic regression.  She 
concluded that, as no hearing loss was noted until 38 years after 
active duty service, it was less likely than not that his hearing 
loss was related to service, and was far more likely related to 
presbycusis and non-military noise exposure after service without 
hearing protection.  In this regard, she specifically cited a 
report on noise exposure in the military from the Institute of 
Medicine, which concluded that noise-induced hearing loss occurs 
immediately and that there was no scientific support for delayed-
onset noise-induced hearing loss occurring weeks, months, or 
years after noise exposure.

In this regard, the Board notes that, while the Veteran's private 
and VA treatment reports are new, in that they were not of record 
at the time of the March 1999 rating decision, they are not 
material because they fail to demonstrate the existence of a 
hearing loss either during service or within the one-year 
presumptive period following service or evidence of an 
association between the current hearing impairment disability and 
the Veteran's service.  In addition, although the December 2009 
VA examination is new because the examiner opined that the 
Veteran's current bilateral hearing loss was less likely than not 
related to his active duty service, this is evidence that 
actually weighs against the claim.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) (holding that evidence that is unfavorable 
to a claimant is not new and material).

With regard to the Veteran's statements that he sustained hearing 
loss in service that is related to his current bilateral hearing 
loss, the Board finds that these assertions do not constitute new 
and material evidence.  Rather, the Board finds that they are 
merely a re-statement of the Veteran's previous assertions at the 
time of the March 1999 rating decision and that they neither 
raise a reasonable possibility of substantiating the claim, nor 
relate to an unestablished fact necessary to substantiate the 
claim.

Accordingly, the Board finds that the additional evidence 
received since the prior final March 1999 rating decision is new.  
Such additional evidence, however, is not material (e.g., does 
not raise a reasonably possibility of substantiating the 
Veteran's claim), as contemplated by the pertinent law and 
regulations.  As discussed herein, the additional evidence does 
not associate the Veteran's current hearing impairment with his 
active service.  Thus, the Board concludes that the additional 
evidence received since the last prior denial of the Veteran's 
hearing loss claim in March 1999 cannot serve as a basis to 
reopen this issue.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2009).  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for bilateral hearing loss not having been 
received, the appeal is denied.  



____________________________________________
THERESA M. CATINO	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


